internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b1-plr-109829-00 date date legend x a_trust state d1 d2 d3 d4 d5 this responds to a letter dated date together with subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts x was incorporated under state law effective d1 x elected to be treated as a subchapter_s_corporation a owned shares of x stock on d2 a died upon a’s death the x stock was transferred to trust the administration of a’s estate and of trust were closely related for reasons detailed in the ruling_request administration of a’s estate was delayed two years after a’s death on d3 trust still held shares of x stock plr-109829-00 in d4 while reviewing trust counsel for trust discovered that trust continued to hold x stock for more than two years after a’s death and that as a result x’s s_corporation_election had terminated shortly after this discovery on d5 x represents that the trust trustee distributed the shares of x stock held by trust to an eligible s_corporation shareholder neither x nor its shareholders were aware that as of d3 trust no longer was an eligible s_corporation shareholder from d3 to d5 x and its shareholders treated x as an s_corporation there was no plan by x or any of its shareholders to terminate x’s election law and analysis sec_1361 defines an s_corporation with respect to any taxable_year as a small_business_corporation for which an election under sec_1362 is in effect for that year sec_1361 provided that a small_business_corporation cannot have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 provides that a_trust all of which is treated under subpart e part i subchapter_j chapter as owned by an individual who is a citizen or resident_of_the_united_states is a permitted shareholder of a small_business_corporation sec_1361 provides that for purposes of sec_1361 a_trust that was described in sec_1361 immediately before the death of the deemed owner and that continues in existence after such death is a permitted shareholder but only for the 2-year period beginning on the day of the deemed owner’s death sec_1362 provides that in general an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the day of the cessation sec_1362 sec_1362 in relevant part provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances plr-109829-00 resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee reports accompanying the subchapter_s_revision_act_of_1982 in discussing sec_1362 as it relates to inadvertent terminations state in part as follows s rep no 97th cong 2d sess 1982_2_cb_718 the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped the taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts conclusions based solely on the facts submitted and representations made we conclude that x’s subchapter_s_election terminated on d3 when the two-year period described in sec_1361 expired we also conclude that the termination was an inadvertent termination within the meaning of sec_1362 under the provisions of sec_1362 x will be treated as an s_corporation from d3 and thereafter provided that x’s s_corporation_election is not otherwise terminated under sec_1362 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether the original election made by x to be treated as an s_corporation was a valid election under sec_1362 plr-109829-00 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative s dianna k miosi sincerely chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
